Citation Nr: 1641058	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  15-20 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for lung cancer, including as due to in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from March 1961 to October 1963.  He also had additional unverified U.S. Air Force Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied, in pertinent part, the Veteran's claim of service connection for lung cancer, including as due to in-service asbestos exposure.  The Veteran disagreed with this decision in November 2012.  He perfected a timely appeal in May 2015.  A videoconference Board hearing was held at the RO in June 2016 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he incurred lung cancer during active service.  He specifically contends that in-service exposure to asbestos while working as a vehicle operator or from pipes near where he worked and slept caused or aggravated (permanently worsened) his post-service lung cancer.  Having reviewed the record evidence, the Board finds that additional development is required before the underlying claim can be adjudicated on the merits.

The Board notes initially that it appears that the AOJ properly developed the Veteran's asbestos exposure claim by asking him to provide information regarding his alleged in-service asbestos exposure and whether a biopsy had been done to confirm the presence of an asbestos-related disease in the April 2012 VCAA notice letter.  See M21-1, Part IV, Subpart ii, Section 1.I.3.a (discussing development of asbestos-related claims). There is no record of a response to the April 2012 VCAA letter with information regarding the Veteran's alleged in-service asbestos exposure.  The Veteran subsequently alleged in-service asbestos exposure from pipes near where he slept and where he worked while assigned to Griffiss Air Force Base in New York in statements on his November 2012 notice of disagreement.  He also testified to this effect before the Board in June 2016.

The record evidence shows that the Veteran's military occupational specialty (MOS) was vehicle operator.  The evidence also shows that, following service separation, the Veteran was diagnosed as having and treated for adenocarcinoma of the lung (or lung cancer) at a private facility in April 1992 using radiation, chemotherapy, and surgical resection of the cancerous portion of his right upper lung lobe.  It further shows that there was no evidence of recurrent lung disease on follow-up treatment in 1999, 2001, and in 2003.  More recent VA outpatient treatment records located in VVA indicate that, in May 2014, the Veteran's diagnoses included a history of lung cancer status-post lobectomy with no active signs or symptoms.  VA computerized tomography (CT) scan of the Veteran's chest taken in September 2015 showed 2 small pulmonary nodules which had been stable for more than 2 years and post-radiation changes following right upper lobe lobectomy and chemotherapy.  Finally, following VA outpatient treatment in January 2016, the Veteran's diagnoses included a history of lung cancer with an incidental lung nodule noted in May 2014 which had been stable for the previous 2 years per a CT scan in December 2014.  

The Board notes that VA's duty to assist includes providing a medical examination where necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  See McLendon, 20 Vet. App. at 79.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Unfortunately, it is not clear from a review of the record evidence whether the Veteran currently experiences lung cancer which could be attributed to active service.  It appears that he continues to be monitored for lung cancer by his VA treating clinicians and recent radiological studies (chest x-rays and CT scans) have shown the presence of pulmonary nodules (although the Veteran's VA treating clinicians have concluded that these nodules are stable).  The Veteran's attorney also referred to the existence of "current lung cancer" in her August 2016 correspondence requesting remand for a VA examination.  The Board notes in this regard that service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Given the foregoing, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of his claimed lung cancer.

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and/or his attorney and ask him to identify all VA and non-VA clinicians who have treated him for lung cancer since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his lung cancer.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the lung cancer is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

The examiner is advised that the Veteran contends that he was exposed to asbestos from working as a vehicle operator and from pipes near where he slept and where he worked during active service and that this caused or aggravated (permanently worsened) his lung cancer.  The examiner also is advised that the Veteran's military occupational specialty (MOS) was vehicle operator.  

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case to the Veteran which contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

